Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12-13, and 15-19
Claims 1, 3-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over O.V. Butov et al. (Refractive index dispersion of doped silica for fiber optics, Optics Communications 213 (2002) 301–308; “Butov”) in view of Bookbinder et al. (2016/0075591; “Bookbinder”).
Regarding claim 1, Butov discloses in Table 1, Sample 11 and Figure 5, and related text, embodiments comprising, in total, single-mode, multi-mode, graded-index silica fibers having nitrogen- and chlorine-doped optical cores, the nitrogen weight percent being greater than the chlorine weight percent and the concentrations governed by algebraic relationships predicting wavelength-dependent dispersion.
Further regarding claim 1, Butov does not explicitly disclose an outer cladding structure surrounding the core. 
However, Bookbinder discloses in figure 2B a refractive index profile having a core 104, an inner depressed cladding 112, and an outer cladding, with fluorine as cladding down-dopant. See Bookbinder, figs. 1A and 1B, and related text.

Regarding claims 3-10, 12-13, and 15-19, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Butov in view of Bookbinder, as applied in the rejection of claim 1, to comprise:
3. The optical fiber of claim 1, wherein the nitrogen is co-doped in the core in an amount of from about 0.30 wt % to about 0.60 wt %. 
4. The optical fiber of claim 1, wherein the chlorine is co-doped in the core in an amount of from about 0.8 wt % to about 2 wt %.
5. The optical fiber of claim 1, wherein the relative refractive index Δ.sub.core is in a range from about 0.15% to about 0.45%.
6. The optical fiber of claim 1, wherein the radius r.sub.core is in a range from about 2 μm to about 10 μm.
7. The optical fiber of claim 1, further comprising: an inner cladding surrounding the core and disposed between the core and the outer cladding, wherein the inner cladding has a relative refractive index Δ.sub.IC that is less than or equal to 0.
8. The optical fiber of claim 7, wherein the inner cladding comprises one of undoped silica or silica doped with fluorine.
9. The optical fiber of claim 7, wherein the inner cladding has a radius r.sub.IC in a range of from about 10 μm to about 50 μm.

12. An optical fiber, comprising: a core comprising silica co-doped with nitrogen and chlorine, a core comprising silica co-doped with from about 0.30 wt % to about 0.60 wt % nitrogen and from about 0.8 wt % to about 2 wt % chlorine, the core having a relative refractive index Δ.sub.core in a range of from about 0.15% to about 0.45%; and an outer cladding surrounding the core and having a relative refractive index Δ.sub.OC<Δ.sub.core.
13. The optical fiber of claim 12, wherein the core has a radius r.sub.core in a range of from about 2 μm to about 10 μm.
15. The optical fiber of claim 12, wherein the outer cladding comprises one of undoped silica or silica doped with chlorine.
16. The optical fiber of claim 12, further comprising: an inner cladding surrounding the core and disposed between the core and the outer cladding, wherein the inner cladding has a relative refractive index Δ.sub.IC less than or equal to 0.
17. The optical fiber of claim 16, wherein the inner cladding comprises one of undoped silica or silica doped with fluorine.
18. The optical fiber of claim 16, wherein the inner cladding has a radius r.sub.IC in a range of from about 10 μm to about 50 μm.
19. The optical fiber of claim 12, wherein an amount of the nitrogen and an amount of the chlorine co-doped in the core is based on formula (I):y=0.1005x+0.0056  (I) wherein 
because the resulting configurations offer improved bending performance and/or large effective areas. Bookbinder, par. [0003].
Claims 2 and 14
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O.V. Butov et al. (Refractive index dispersion of doped silica for fiber optics, Optics Communications 213 (2002) 301–308; “Butov”) in view of Bookbinder et al. (2016/0075591; “Bookbinder”), as applied in the rejection of claims 1, 3-10, 12-13, and 15-19, and further in view of Shen et al. (Thermal annealing of laser damage precursors on fused silica surfaces, Optical Engineering 51(12), 121817 (December 2012); “Shen”).
Regarding claims 2 and 14, Shen discloses annealing temperatures less than 1150° C. Shen, 3. Results.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Butov in view of Bookbinder to comprise:
2. The optical fiber of claim 1, wherein the core comprises an annealing temperature of less than or equal to about 1150° C.
14. The optical fiber of claim 12, wherein an annealing temperature of the core is less than or equal to about 1150° C.
because the resulting configurations would facilitate reducing distortions of optical surfaces. Shen, 3. Results.
Claims 11 and 20
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O.V. Butov et al. (Refractive index dispersion of doped silica for fiber optics, Optics Communications 213 (2002) 301–308; “Butov”) in view of Bookbinder et al. (2016/0075591; “Bookbinder”), as applied in the rejection of claims 1, 3-10, 12-13, and 15-19, and further in view of M. Lancry et al. (Fictive temperature in silica-based glasses and its application to optical fiber manufacturing, Progress in Materials Science 57 (2012) 63–94; “Lancry”).
Regarding clams 11 and 20, Lancry discloses in figures 24 and 25, and related text, that germanium-doping increases Rayleigh scattering and intrinsic losses.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Butov in view of Bookbinder to comprise:
11. The optical fiber of claim 1, wherein the core is substantially free of germanium.
20. The optical fiber of claim 12, wherein the core is substantially free of germanium.
because the resulting configurations would facilitate reducing Rayleigh scattering losses. Lancry, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/Primary Examiner, Art Unit 2883